UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7921


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

EDWARD BARBER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Roger W. Titus, District Judge.
(8:04-cr-00235-RWT-24; 8:08-cv-03003-RWT)


Submitted:   February 18, 2010             Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Barber, Appellant Pro Se. Deborah A. Johnston, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward     Barber    seeks      to    appeal      the    district   court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.          The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.           28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial         showing       of   the   denial    of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)       (2006).         A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists       would       find    that    any     assessment     of     the

constitutional      claims        by   the    district      court      is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Barber has

not made the requisite showing.                    Accordingly, we deny Barber’s

motion for certificate of appealability and dismiss the appeal.

We    dispense    with     oral    argument        because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2